327 S.E.2d 606 (1985)
STATE of North Carolina
v.
Carol COFFEY.
No. 8425SC638.
Court of Appeals of North Carolina.
April 2, 1985.
*607 Atty. Gen. Rufus L. Edmisten by Associate Atty. Gen. Ellen B. Scouten, Raleigh, for the State.
Whisnant, Simmons, Groome & Pike by Fred D. Pike, Lenoir, for defendant-appellant.
ARNOLD, Judge.
Defendant contends inter alia the court erred because there was insufficient evidence to support its findings, conclusions and judgments. All that is needed to support the judgment revoking defendant's probation is evidence which "reasonably satisfies the trial judge in the exercise of his sound discretion that the defendant has violated a valid condition on which the sentence was suspended." State v. Freeman, 47 N.C.App. 171, 175, 266 S.E.2d 723, 725, disc. rev. denied 301 N.C. 99, 273 S.E.2d 304 (1980). The evidence offered clearly supports the court's finding that defendant failed to report to the probation officer at reasonable times and in a reasonable manner as directed by her probation officer. This is sufficient to support the trial court's order revoking defendant's probation.
Defendant also contends the court erred by refusing to consider whether she should have been committed as a youthful offender. When counsel requested the youthful offender designation, the judge refused stating that he didn't think the youthful offender program applied to women.
G.S. 148-49.14 in pertinent part provides:
Whenever the court shall suspend the imposition or execution of sentence and place a person on probation, the court shall not order commitment as a committed youthful offender; however, if probation be subsequently revoked and the active sentence of imprisonment executed, the court may at that time commit the person, if he is still under 25 years of age, to the custody of the Secretary of Correction as a committed youthful offender.
We find, consistent with this Court's opinion in State v. Lewis, 38 N.C.App. 108, 247 S.E.2d 282 (1978), that this language read in conjunction with the remainder of the statute requires the court to make a determination as to whether a defendant shall be committed as a youthful offender in all cases where the defendant was less than 21 years of age when convicted and is less than 25 years of age when their probation is revoked. The record indicates that defendant meets both of these criteria. Thus, the trial court erred in refusing to consider whether she should have been committed as a youthful offender.
We have carefully considered defendant's other contentions and find them to be without merit.
The case is remanded to the Superior Court for a de novo sentencing hearing to determine whether defendant would benefit from commitment as a youthful offender.
Remanded for resentencing.
EAGLES and PARKER, JJ., concur.